DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaptelinin (US 2011/0138286) in view of Xie (US 2019/0235833).
With respect to claim 11 (similarly claims 1 and 20), Kaptelinin teaches a device (e.g. the electronic device of Fig 1), comprising: 
a processor (e.g. computer processor [0011], claim 14); and 
a memory (e.g. a memory storage [0011], claim 14) storing instructions that, when executed by the processor, configure the processor to:
receive (e.g. receiving, as suggested in [0026]), by a messaging application running on a device of a user (e.g. by the modules running on the electronic device of Fig 1 [0024]-[0026]), a request to perform a scan operation in association with an image captured by a device camera (e.g. the module would scan the memory representation of the image [0026] suggest to receive a request to perform a scan operation in association with an image captured by a device camera, see [0024]-[0026]); 
determine, in response to receiving the request, a travel parameter associated with the request (e.g. determining a map of Denmark displayed on the monitor of user's laptop, as suggested in [0024], see also [0034]) and an attribute of an object depicted in the image (e.g. and certain cities and towns, as suggested in [0024], see also [0034]); 
select, from plural content items, a content item based on at least one of the travel parameter or the attribute, the content item being configured to present content based on speech input associated with the request (e.g. a list of objects and their properties can also be generated by a separate system module [0026] from which screen object can be also selected for further user actions [0031] as suggest in [0026]-[0031]); 
receive the speech input (e.g. the voice input is recognized as "Copenhagen" [0028]); 
obtain at least one of a transcription or a translation of the speech input (e.g. establishing a match between the voice input and screen objects can involve translation/multi-language voice recognition. For instance, if the user says "Shjoepenharnn" (it is how the word "Kopenhamn", the Swedish name of "Copenhagen", approximately sounds), the system will recognize it as a Swedish word, translate to English, and establish a match with the screen object "Copenhagen" [0034]); and 
present the content item, including the at least one of the transcription or the translation, in association with the image (e.g. Meta-data about a displayed visual object can include a description of attributes (metadata) of visual objects, which can be displayed by operating upon the displayed visual object [0027]).
Even though Kaptelinin teaches selecting and displaying the content items, he does not show the content items are augmented reality content items
Xie teaches a method in Fig 1 for selecting and displaying augmented reality content items (e.g. Fig 1 S11 and S12 [0044]-[0047] disclose selecting and displaying augmented reality content items).
Kaptelinin et Xie are analogous art because they all pertain to processing content/augmented reality content items. Therefore, it would be obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaptelinin with the teachings of Xie to show the content items are augmented reality content items, as suggested by Xie. The benefit of the modification would be to improve an interaction efficiency of augmented reality environment Xie [0006].
With respect to claim 12 (similarly claim 2), Kaptelinin teaches the device of claim 11, wherein the travel parameter indicates at least one of a travel schedule, a transportation schedule, a language, a general location, a specific venue or landmark, an activity, a list of participants, or a topic of interest associated with travel by the user (e.g. the travel parameter indicates at least one of a language, a general location, a specific venue as suggested in [0024]-[0026], [0034]).
With respect to claim 13 (similarly claim 3), Kaptelinin teaches the device of claim 11, wherein the attribute indicates that the object corresponds to an individual other than the user in the image, the individual provide the speech input corresponding to live speech (e.g. Fig 4 suggest wherein the attribute indicates that the object corresponds to an individual other than the user in the image, the individual provide the speech input corresponding to live speech i.e. Copenhagen).
With respect to claim 14 (similarly claim 4), Kaptelinin teaches the device of claim 13, wherein the augmented reality content item is selected so as to provide at least one of a visual translation of the live speech or an audio translation of the live speech (e.g. wherein the augmented reality content item is selected so as to provide at least one of a visual translation of the live speech or an audio translation of the live speech, as suggested in [0034]).
With respect to claim 15 (similarly claim 5), Kaptelinin teaches the device of claim 11, wherein the attribute indicates that the object corresponds to a video being displayed on a second device, the video being displayed with audio output corresponding to the speech input (e.g. system feedback messages can be presented to users through displays or speakers of their mobile devices [0038], see also [0040]).
With respect to claim 16 (similarly claim 6), Kaptelinin teaches the device of claim 15, wherein the augmented reality content item is selected so as to provide at least one of a visual transcription of the audio output, a visual translation of the audio output, or an audio translation of the audio output (e.g. wherein the augmented reality content item is selected so as to provide at least one of a visual transcription of the audio output, a visual translation of the audio output, or an audio translation of the audio output, as suggested in [0034]).
With respect to claim 17 (similarly claim 7), Kaptelinin teaches the device of claim 11, wherein the instructions further configure the processor to: detect a voice command for translating the speech input (detect a voice command for translating the speech input, as suggested in [0034]), the voice command and the speech input being provided by the user in association with the request (e.g. Fig 4 and [0034] suggest the voice command and the speech input being provided by the user in association with the request), wherein the attribute indicates that the object corresponds to the user (see Fig 4 which suggests the attribute indicates that the object corresponds to the user).
With respect to claim 18 (similarly claim 8), Kaptelinin teaches the device of claim 17, wherein the augmented reality content item is selected so as to provide a visual transcription of the speech input, a visual translation of the speech input, and an audio translation of the speech input (e.g. wherein the augmented reality content item is selected so as to provide a visual transcription of the speech input, a visual translation of the speech input, and an audio translation of the speech input, as suggested in [0034]).
With respect to claim 19 (similarly claim 9), Kaptelinin teaches the device of claim 11, wherein selecting the augmented reality content item is further based on a geolocation of the device (e.g. the device being in Denmark as suggested in [0024]-[0026], [0034] suggest wherein selecting the augmented reality content item is further based on a geolocation of the device).
With respect to claim 10, Kaptelinin teaches the method of claim 1, wherein the image corresponds to a live feed of a camera of the device (e.g. the image of [0024] corresponds to a live feed of a camera of the electronic device of Fig 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675